Citation Nr: 1222219	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a corneal ulcer of the right eye with blurred vision.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for a corneal ulcer of the right eye with blurred vision and assigned an initial noncompensable disability rating, effective January 11, 2005.

The Philadelphia, Pennsylvania, RO currently has jurisdiction over the Veteran's claims.

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In August 2009, he withdrew his hearing request.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA eye examination in December 2009 to assess the severity of his service-connected right eye disability.  The examiner reported the Veteran's corrected distant visual acuity for both eyes.  However, under the applicable regulations in this case, examination should include uncorrected and corrected central visual acuity for both distance and near vision using Snellen's test type or its equivalent.  38 C.F.R. § 4.75 (2011).  

Such findings are necessary because where there is a substantial difference between the near and distant corrected vision, the case is to be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 4.84 (2011).  Thus, a remand is necessary in order to afford the Veteran a new VA examination. 

Furthermore, the December 2009 VA examination report reflects that Goldmann testing of field of vision was scheduled for that day, but the results of such testing are not included in the claims file.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001);  see Jackson v. Shinseki, 587 F.3d 1106, and 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period and is in receipt of Social Security Administration (SSA) disability benefits.  A February 2007 VA mental health treatment note includes a report by the Veteran that he was unable to work partly due to medical problems, including loss of vision in the right eye.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.
The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disability, by itself, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Letters dated in June and July 2006 from Dr. Stein at Nevyas Eye Associates/Delaware Valley Laser Surgery Institute and Dr. Pritchard at University City Center for Eye Care reflect that the Veteran had received treatment for eye problems from these physicians.  There is no evidence that any efforts have been taken to obtain any treatment records from these treatment providers.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any records pertaining to treatment for eye problems from Dr. Stein and Dr. Pritchard are directly relevant to the issue on appeal.  Thus, a remand is also necessary to attempt to obtain any relevant treatment records from these treatment providers.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete an application for TDIU in which he reports his education, occupational experience, and date of last gainful employment.

2.  Obtain and associate with the claims file a copy of any Goldmann perimeter chart completed in December 2009 in conjunction with the December 2009 VA eye examination, as well as all records of the Veteran's treatment for eye disabilities from the VA Medical Center in Philadelphia, Pennsylvania from April 2011 to the present.   

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for eye disabilities from Dr. Stein and Dr. Pritchard.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA eye examination to determine the current severity of the service-connected corneal ulcer of the right eye with blurred vision.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart must be included with the examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected corneal ulcer of the right eye with blurred vision would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If, after completion of instructions 1 through 5 above, there are any periods since January 2005 that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

